DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.
Claims 1-21, 31, and 33 are pending and are directed toward ROBUST PRUNED NEURAL NETWORKS VIAADVERSARIAL TRAINING.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 17, 2022 was filed after the mailing date of the Notice of Allowance and Fees Due (PTOL-85) on 05/17/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-21, 31, and 33 are allowed.
The reasons for allowance were provided in the Notice of Allowance and Fees Due (PTOL-85) on 05/17/2022, additionally Examiner considered references in IDS and relevant art found during search:
The additional prior art made of record are:
NPL by See et al. (Compression of Neural Machine Translation Models via Pruning, arXiv:1606.09274v1 29 Jun 2016) from IDS;
NPL by Han et al. (DEEP COMPRESSION: COMPRESSING DEEP NEURAL NETWORKS WITH PRUNING, TRAINED QUANTIZATION AND HUFFMAN CODING, arXiv:1510.00149v5 15 Feb 2016) from IDS;
NPL by Bulo et al. (Dropout Distillation, JMLR 2016, 9 pages).
However all provided by Applicant and cited by Examiner references fail to anticipate or make obvious all the limitations of claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492